DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1, 16, 18, 24, and the cancellation of claims 7, 23, and 33-34 in the response filed July 14, 2021 is acknowledged by the Examiner. 
Claims 1-6, 8-22, and 24-32 are pending in the current action.
Response to Arguments
 	Applicant’s amendment to clam 18 has overcome the claim 32 112b rejection, it is therefore withdrawn.
	Applicant’s amendments to claims 16, 19, and 24 have overcome the current claim objections, they are therefore withdrawn.
With respect to claim 1, Applicant argues that Marshall alone does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Marshall remains the primary reference in the rejection as it continues to share structural and functional characteristics with the instant application. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 18 under Marshall alone have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marshall in view of Lehman and in view of Dye et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (US 5435322) in view of Kusuma et al (US 7654402).
With respect to claim 1, Marshall discloses A drape for a surgical fluid thermal treatment system comprising: a flexible sheet (Fig 1, flexible sheet is basin 20/22, window is thicker portion beyond lip 18, 
Marshall is silent on wherein the collapsible sidewall is configured to telescopically collapse from the first configuration to the second configuration with the bottom wall and the perimeter of the basin portion being coplanar and the side sheet portion defining folded rings of material between the bottom wall and the perimeter. 
Kusuma et al teaches an analogous rigid plastic container (Fig 5A, Fig 6A, col 6 ln 60-70) comprising a basin portion defining a perimeter (Fig 2, basin 10 with bottom 12 including portion 20, sides 16, perimeter 14), wherein the basin portion defines a bottom wall and a collapsible sidewall (Fig 2, bottom 12 and side wall 16; Fig 6A, capable of folding), the collapsible sidewall being configured to transform from a first configuration in which the basin portion is expanded (Fig 5A, first configuration shown) to a second configuration in which the basin portion is collapsed (Fig 6A, Fig 7), wherein the collapsible sidewall is configured to telescopically collapse from the first configuration to the second configuration (Fig 6A, col 2 ln 20-25, concentric surrounding relation interpreted to be a telescoping collapse as the walls collapse into the perimeter) with the bottom wall and the perimeter of the basin portion being coplanar (Fig 7, Fig 6A, at least portion 20 of the bottom wall 12/20 is in the same plane as the perimeter 14) and the side sheet portion defining folded rings of material between the bottom wall and the perimeter (Fig 6A, col 2 ln 20-25, concentric folded rings). 

With respect to claim 2, Marshall/Kusuma et al discloses The drape of claim 1, wherein the basin portion is shape-indexed to the basin of the surgical fluid thermal treatment system (Marshall col 2 ln 1-5, formed portion, including basin 22/20, is in the shape of a basin thus shape-indexed to the thermal treatment basin).  
With respect to claim 3, Marshall/Kusuma et al discloses The drape of claim 1, wherein the collapsible sidewall extends upwardly and outwardly from the bottom wall of the basin portion (Marshall Annotated Fig 2, upward and outward direction shown), when in the first configuration, such that the basin portion defines an open top surface of greater cross-sectional area than a cross- sectional area of the bottom wall (Marshall Annotated Fig 2, open top cross section shown greater than bottom cross section).  

    PNG
    media_image1.png
    314
    885
    media_image1.png
    Greyscale

Annotated Fig 1, Marshall
With respect to claim 4, Marshall/Kusuma et al discloses The drape of claim 1, wherein the bottom wall is flat (Marshall Annotated Fig 2, flat bottom portion shown) and the collapsible sidewall extending upwardly and outwardly from the bottom wall is curved, when in the first configuration (Marshall Annotated Fig 2, upward and outward direction with a curve shown).  
With respect to claim 5, Marshall/Kusuma et al discloses The drape of claim 1, wherein the collapsible sidewall further defines a curved perimeter lip, when in the first configuration (Marshall Fig 1, perimeter lip 18 shown circular thus curved).  
With respect to claim 8, Marshall/Kusuma et al discloses The drape of claim 1, wherein the bottom wall is flexible and deformable (Marshall col 2 ln 10-15, col 2 ln 40-55, bottom wall 20 capable of being flexed and deformed due to the foldability and material choice) (Kusuma et al Fig 6A, col 2 ln 20-25, deformable wall into a stored position). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewalls of Marshall to have the folding capability as taught by Kusuma et al to improve system storage and shipping (Kusuma et al col 2 ln 00-5).
With respect to claim 9, Marshall/Kusuma et al discloses The drape of claim 1, wherein the basin portion (Marshall basin 20/22) defines an arcuate shape devoid of 90 degree angles (Marshall Fig 1, arcuate shape shown defined via lip 18, the circularly shaped cross section shown does not have any 90 degree angles).  
With respect to claim 10, Marshall/Kusuma et al discloses The drape of claim 1, wherein the basin portion (Marshall basin 20/22) defines a height ranging from 75 mm to 150 mm when in the first configuration (Marshall col 1 ln 30-35, fluid basin is 4 inches/101 cm deep, thus the basin 20/22 would be 4 inches deep plus the basin thickness, this would still have the basin 20/22 within the claimed range when in the first configuration) and the flexible sheet defines a height ranging from 10 mm to 50 mm when in the second configuration (Marshall col 2 ln 45-50, col 2 ln 55-60, basin 20/22 and side sheet have thicknesses of 13 mm and 2 mm respectively, thus the system if collapsed and folded would have at least one portion of the folded system that has a thickness that is within the claimed height range).  
With respect to claim 11, Marshall/Kusuma et al discloses The drape of claim 1, wherein the basin portion defines a perimeter (Marshall Fig 1, basin 20/22 with perimeter 18), and the side sheet portion extends about an entirety of the perimeter of the basin portion (Marshall Fig 1, side sheet 14 shown to extend around the entirety of perimeter 18 where it attaches indirectly thereto at seal 24).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Kusuma et al as applied to claim 1 above, and further in view of Foote et al (US 4889231).
With respect to claim 6, Marshall/Kusuma et al discloses The drape of claim 1, wherein the collapsible sidewall extends upwardly from the bottom wall of the basin portion (Marshall Annotated Fig 2, upward and outward direction shown), when in the first configuration, to an inflection point and further extends downwardly from the inflection point (Marshall Annotated Fig 2, basin side wall 22 shown with an upward extension to the perimeter 18 inflection point, side wall 22 continues in a circular direction downward form the inflection point along the lengthwise extension section to surround the bottom wall 20).  
Marshall/Kusuma et al is silent on to an inflection point and further extends downwardly from the inflection point.
Foote et al teaches an analogous surgical basin system 10 (Fig 1) on an analogous ring stand (col 2 ln 45-50) wherein the sidewall 18/20 extends upwardly from the bottom wall 12 to a perimeter 22, which can be bent to be an inflection point as shown in Fig 3, then further extends downwardly and transitions into the ledge 24 (analogous to the window of Marshall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side wall thickness of Marshall/Kusuma et al to allow for a bendable perimeter as taught by Foote et al to allow the basin perimeter to be more flexible and made into an inflection point to better fit the supporting surfaces (Foote et al col 2 ln 30-45).

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Kusuma et al as applied to claim 1 above, and further in view of Lehman (US 2004/0045954).
With respect to claim 12, Marshall/Kusuma et al discloses The drape of claim 1, wherein the flexible sheet further comprises at least one [outer] portion (Marshall Annotated Fig 1, window is thick extension from perimeter 18 to seal 24), the basin portion defines a perimeter having a length and a width (Marshall Fig 1, basin 20/22 with perimeter 18), and the at least one [outer] portion projects away from a lengthwise perimeter section of the basin portion (Marshall Fig 1, window is the thick extension from   
Marshall/Kusuma et al is silent the outer portion being a window.
Lehman teaches an analogous drape covering system having a basin portion 42, and an outer portion being a window portion 44, and a drape 70 (Fig 5) wherein the basin portion is opaque ([0010], stainless steel is opaque) and the at least one window portion is transparent ([0007], window 25 is transparent).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer portion of Marshall/Kusuma et al to be a transparent window as taught by Lehman in order to allow for specific instrument viewing through the cover (Lehman [0039]).

    PNG
    media_image2.png
    886
    928
    media_image2.png
    Greyscale

Annotated Fig 1, Marshall
With respect to claim 17, Marshall/Kusuma et al discloses The drape of claim 1, wherein the basin portion defines an oval-shaped cavity (Marshall Fig 2, cavity within basin 20/22 is oval in the cross section shown, interpreted as an oval due to the elongate lengths at the open section and bottom wall while being rounded at the sidewalls), when in the first configuration, that transitions to a generally rectangular shape about a perimeter of the basin portion (Marshall Fig 1, perimeter of outer portion, which is about the basin perimeter 18, is shown generally rectangular via bond lines 24), the flexible sheet further comprises a first [outer] portion connected to one lengthwise side of the basin portion (Marshall 
Marshall/Kusuma et al is silent on the flexible sheet further comprises a first window portion, and a second window portion, and the side sheet portion is connected around an entire perimeter defined by the basin portion and first and second window portions.
Lehman teaches an analogous drape covering system having a basin portion 42, and an outer portion being a window portion 44 so that flexible sheet further comprises a first window portion, and a second window portion (Fig 3), and the side sheet portion is connected around an entire perimeter defined by the basin portion and first and second window portions (Fig 2, Fig 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer portion of Marshall/Kusuma et al to be a transparent window as taught by Lehman in order to allow for specific instrument viewing through the cover (Lehman [0039]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Kusuma et al/Lehman as applied to claim 12 above, and further in view of Faries JR et al (US 2004/0208780).
With respect to claim 13, Marshall/Kusuma et al/Lehman discloses The drape of claim 12, and the at least one window portion is transparent (Lehman [0007], window 25 is transparent).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer portion of Marshall/Kusuma et al/Lehman to be a transparent window as taught by Lehman in order to allow for specific instrument viewing through the cover (Lehman [0039]).
Marshall/Kusuma et al/Lehman are silent on wherein the basin portion and the side sheet portion are opaque.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the basin and side sheet transparency of Marshall/Kusuma et al/Lehman to be opaque as taught by Faries JR et al to be a known substitute for transparent with reasonable expectation of success (Faries JR et al [0069]) and should restricted viewing beneath the drape not be desired (Faries JR et al [0069]). 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Kusuma et al as applied to claim 1 above, and further in view of McPherson (US 2013/0293353).
With respect to claim 14, Marshall/Kusuma et al discloses The drape of claim 1
Marshall/Kusuma et al is silent on further comprising an electronically readable tag.  
McPherson et al teaches an analogous container section 143 within seal 132 and adjacent section 131 extending therefrom (analogous to the window section of Marshall/Conway), the adjacent section comprising an electronically readable tag ([0050], Fig 1, tag 120a can be electronic) sealed between two layers 130b/130a (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window of Marshall/Kusuma et al to have the two layered sealed tag on the window portion as taught by McPherson et al in order to allow for product tracking and management (McPherson et al [0053]) and prevents device reuse (McPherson et al [0007]). 
With respect to claim 15, Marshall/Kusuma et al/McPherson et al discloses The drape of claim 14, wherein the electronically readable tag (McPherson et al Fig 1, tag 120a) is sandwiched between at least two sheets of material bonded together to define the flexible sheet (McPherson et al Fig 1, [0061], layers 130a/130b bonded at 131 to define the flexible sheet 130 comprised of the container section and adjacent section).  

With respect to claim 16, Marshall/Kusuma et al/McPherson et al discloses The drape of claim 15, wherein: the electronically readable tag is a near field communication tag (McPherson et al [0053], tag 120 is a RFID tag which is an example of near field communication tag),26F&B Docket No.: 29805.196.46Ecolab Docket No.: E10538USU3 the flexible sheet further comprises at least one window portion positioned between and connected to the basin portion and the side sheet portion (Marshall Annotated Fig 1, two window portions shown between the basin 20/22 and side sheet 14), and the near field communication tag is sandwiched between at least two sheets of material bonded together to define the at least one window portion of the flexible sheet (McPherson et al Fig 1, [0061], layers 130a/130b bonded at 131 to define the flexible sheet 130 comprised of the container section and adjacent section).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window of Marshall/Kusuma et al/McPherson et al to have the two layered sealed tag on the window portion as taught by McPherson et al in order to allow for product tracking and management (McPherson et al [0053]) and prevents device reuse (McPherson et al [0007]).

Claim 18-22, 24, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall in view of Lehman and in view of Dye et al (US 2013/0247921).
With respect to claim 18, Marshall discloses A drape (Fig 1, drape comprised of basin 20/22, window is thicker portion beyond lip 18, and side sheet 14) comprising: a thermoformed (col 2 ln 50-55, thermoformed via a vacuum forming method) basin (Fig 2, basin with bottom 20 and sides 22) that is shape-indexed to a shape of a basin of a surgical system into which the thermoformed basin is configured to be inserted (Fig 3, col 2 ln 40-45, formed to fit a surgical system, thus shape indexed), the thermoformed basin being collapsible (col 2 ln 10-15, col 3 ln 40-5, capable of folding and material choice would make it collapsible); a flexible side sheet (Fig 2, side sheet 14; col 2 ln 10-15- capable of folding thus is flexible) bonded to and extending about an entire perimeter of the thermoformed basin (Fig 1, side 
Marshall is silent on and at least one flexible window sheet positioned between and connected to the thermoformed basin and the flexible side sheet, wherein the at least one flexible window sheet is thermally bonded to both the thermoformed basin and the flexible side sheet.
Lehman teaches an analogous drape covering system having a basin portion 42, and an outer portion being a window portion 44, and a drape 70 (Fig 5) wherein the basin portion is opaque ([0010], stainless steel is opaque) and the at least one window portion is transparent ([0007], window 25 is transparent) so as to teach and at least one window sheet positioned between and connected to the thermoformed basin 42 and the flexible side sheet 70 (Fig 2, window 44 divided in half  into a first and second window as interpreted to its relationship to the basin), wherein the at least one flexible window sheet is bonded to both the thermoformed basin and the flexible side sheet ([0008], [0033], windows 44 bonded to the basin and side sheet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer portion of Marshall/Kusuma et al to be a transparent window as taught by Lehman in order to allow for specific instrument viewing through the cover (Lehman [0039]) and 
Marshall/Lehman discloses the device as discussed above. 
Marshall/Lehman is silent wherein the at least one flexible window sheet is thermally bonded to both the thermoformed basin and the flexible side sheet.
Dye et al teaches an analogous drape system having a central member 30, surrounded by a window system 26, and an opaque drape 28 ([0041]), the members may all be permanently attached ([0041], [0049]), and heat sealing is an appropriate and known method for doing so ([0041], [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relationship between the basin, window, and drape as taught by Marshall/Lehman to each be heat sealed relative to each other as taught by Dye et al in order to have a seal that meets the barrier performance of the drape material and thus does not ruin the drapes intended function or providing a barrier (Dye et al [0041], [0005]).
With respect to claim 19, Marshall/Lehman/Dye et al discloses The drape of claim 18, wherein the thermoformed basin is collapsible from a height greater than 75 mm when expanded for use (Marshall col 1 ln 30-35, fluid basin is 4 inches/101 cm deep, thus the basin 20/22 would be 4 inches deep plus the basin thickness, this would still have the basin 20/22 at a height greater than the claimed minimum) to a height less than 25 mm when collapsed for packaging (Marshall col 2 ln 45-50, col 2 ln 55-60, basin 20/22 and side sheet have thicknesses of 13 mm and 2 mm respectively, thus the system if collapsed and folded it would have at least one portion of the folded system that has a thickness that is less than the claimed limit).  
With respect to claim 20, Marshall/Lehman/Dye et al discloses The drape of claim 18, wherein the thermoformed basin (Marshall Fig 2, basin 20/22) defines a bottom wall (Marshall Fig 2, bottom wall 20) and a sidewall (Marshall Fig 2, sidewall 22) extending upwardly and outwardly from the bottom wall of the thermoformed basin (Marshall Annotated Fig 2, upward and outward extent of sidewall 22 shown) such that the thermoformed basin defines an open top surface of greater cross-sectional area than a cross-sectional area of the bottom wall (Marshall Annotated Fig 2, open cross section shown greater in area than bottom wall 20 cross section).  
With respect to claim 21, Marshall/Lehman/Dye et al discloses The drape of claim 18.
Marshall/Lehman/Dye et al as it is currently combined is silent on wherein the flexible side sheet extends at least 35 centimeters from the perimeter of the thermoformed basin about the entirety of the perimeter of the thermoformed basin.  
Lehman further teaches wherein the drape flexible side sheet 70 extends at least 35 centimeters from the perimeter of the thermoformed basin 42 about the entirety of the perimeter of the thermoformed basin ([0041], drape 70 extends radially outwardly in a range of 30-61 cm from the opening, thus surrounds the entire perimeter of the basin 42).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape dimensions of Marshall/Lehman/Dye et al to extend outward from the basin perimeter in a range of 30-61 cm as further taught by Lehman in order to accurately cover the medical equipment beneath and prevent the operating room from becoming unintentionally non sterile (Lehman [0041], [0042]).
With respect to claim 22, Marshall/Lehman/Dye et al discloses The drape of claim 18, wherein the thermoformed basin (Marshall Fig 2, basin 20/22) is formed of a polymer having a melt temperature greater than 130 degrees Fahrenheit (Marshall col 2 ln 40-50, one of the polymer which comprises the basin 20/22 is polyethylene which has a melt temp of 122C, 251.6F, thus being greater than the claimed minimum; further the preferred ionomer resin is Surlyn which has a melt temp greater than 130F).  
With respect to claim 24, Marshall/Lehman/Dye et al discloses The drape of claim 18, wherein: the perimeter of the thermoformed basin (Marshall Fig 1, basin 20/22 with perimeter 18) having a length and a width (Marshall Annotated Fig 1, length and width), the at least one flexible window comprises a first flexible window (Marshall Annotated Fig 1, first window, detailed to be the material of the foldable basin thus flexible- col 2 ln 10-15; interpreted to be a window as this part of the formed portion includes the framework/extension that surround an opening 18 where the basin lies- Merriam-Webster, an opening (such as a shutter, slot, or valve) that resembles or suggests a window) and a second flexible window (Marshall Annotated Fig 1, second window; interpreted to be a window as this part of the formed portion includes the framework/extension that surround an opening 18 where the basin lies- Merriam-Webster, an opening (such as a shutter, slot, or valve) that resembles or suggests a window), the first flexible window 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relationship between the basin, window, and drape as taught by Marshall/Lehman/Dye et al to each be heat sealed relative to each other as taught by Dye et al in order to have a seal that meets the barrier performance of the drape material and thus does not ruin the drapes intended function or providing a barrier (Dye et al [0041], [0005]).
With respect to claim 28, Marshall/Lehman/Dye et al discloses The drape of claim 18, wherein the thermoformed basin has a thickness greater than a thickness of the flexible side sheet (Marshall col 2 ln 45-50, col 2 ln 55-60, basin 20/22 and side sheet have thicknesses of 13 mm and 2 mm respectively, thus the basin is thicker)

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Lehman/Dye et al as applied to claim 18 above, and further in view of Yamada et al (US 4944427).
With respect to claim 25, Marshall/Lehman/Dye et al discloses The drape claim 18, further comprising at least one flexible window sheet positioned between and connected to the thermoformed basin and the flexible side sheet (Lehman [0008], [0033], windows 44 connected to and between the  and the flexible side sheet is fabricated from a third polymer composition different than the first polymer composition and the second polymer composition (Marshall col 2 ln 55-60, side sheet 14 is polyethylene, as it is not detailed to have the resin the side sheet is interpreted to be a different composition from the first and second compositions).  
Marshall/Lehman/Dye et al is silent on a second polymer composition different than the first polymer composition.
Yamada et al teaches an analogous medical tray/container of analogous material (col 1 ln 25-35) having a basin portion 8 and an adjacent section 7/6/5 (analogous to the window portion of Marshall) both sections are fabricated from of a layer 2 of a first polymer composition and a layer 3 of a second different polymer section (col 3 ln 50-60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of Marshall/Lehman/Dye et al to be the two different layers as taught by Yamada et al to be an effective material for retaining tray structure (Yamada et al col 3 ln 55) while also being malleable for easy handling (Yamada et al col 7 ln 45-50) and minimizing additive transfer to the contained medical equipment (Yamada col 3 ln 55-60).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Lehman/Dye et al/Yamada et al as applied to claim 25 above, and further in view of Faries JR et al.
With respect to claim 26, Marshall/Lehman/Dye et al/Yamada et al discloses The drape of claim 25
Marshall/Lehman/Dye et al/Yamada et al is silent on wherein the first polymer composition, the second polymer composition, and the third polymer composition each comprise polyurethane.  
Faries Jr et al teaches an analogous multi member covering system with each member comprised of polyurethane of respective harnesses/thickness ([0028]).
.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Lehman/Dye et al/Yamada et al as applied to claim 25 above, and further in view of Houde et al (US 2014/0041669).
With respect to claim 27, Marshall/Lehman/Dye et al/Yamada et al discloses The drape of claim 25
Marshall/Lehman/Dye et al/Yamada et al is silent on wherein the second polymer composition comprises a tackifing agent and the at least one flexible window sheet exhibits a coefficient of friction according to ASTM D1894 greater than 1.  
Houde et al teaches an analogous surgical cover having a material that comprises a tackifing agent and the at least one material exhibits a coefficient of friction according to ASTM D1894 greater than 1 ([0031], [0032], [0018]). Examiner notes that while Houde et la does not directly teach a coefficient of friction above 1, House et al teaches that it is known to modify the coefficient of friction to meet he user’s needs and the advantages of friction levels in an analogous range to the claimed friction level, Houde further teaches that the first material could be in a friction range from 0-1 and another surface of that material having a higher friction level is present, thus should the first level be 1 the second would obviously a level higher than 1 ([0019], [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plastic material of Marshall/Lehman/Dye et al/Yamada et al to include a tackifying agent as taught by House et al in order to reach the desired level of material friction (House et al [0031], [0032], [0018]).
Examiner further notes, in light of cited prior art that the claimed coefficient of friction are design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed coefficient of 
In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Lehman/Dye et al as applied to claim 18 above, and further in view of Foot et al.
With respect to claim 29, Marshall/Lehman/Dye et al discloses The drape of claim 18, wherein the thermoformed basin (Marshall Fig 2, basin 20/22) defines a bottom wall (Marshall Fig 2, basin bottom wall 20) and a sidewall (Marshall Fig 2, basin sidewall 22) extending upwardly from the bottom wall of the thermoformed basin (Marshall Annotated Fig 2, basin sidewall 22 upward extent shown), the flexible side sheet being bonded to a perimeter edge of the sidewall (Marshall Fig 1, side sheet 14 indirectly bonded to basin 22/20 at bond 24).
Marshall/Lehman/Dye et al is silent on and the sidewall defines a thickness that increases from the perimeter edge of the sidewall to the bottom wall.  
Foote et al teaches an analogous surgical basin system 10 (Fig 1) on an analogous ring stand (col 2 ln 45-50) wherein the sidewall 18/20 defines a thickness that increases from the perimeter edge 22 of the sidewall to the bottom wall 12 (Fig 7, col 3 ln 1-5, side narrows to lip).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side wall thickness of Marshall/Lehman/Dye et al to increase from the perimeter to the bottom wall as taught by Foote et al to allow the basin perimeter to be more flexible to better fit the supporting surfaces (Foote et al col 2 ln 30-45).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Lehman/Dye et al/Foote et al as applied to claim 29 above, and further in view of Yamada et al.
With respect to claim 30, Marshall/Lehman/Dye et al/Foote et al discloses The drape of claim 29, wherein the thickness of the sidewall varies from a minimum thickness (Foote et al Fig 7, col 3 ln 1-5, side narrows to lip) a maximum thickness greater than or equal to 0.4 mm (Marshall col 2 ln 40-50, basin 20/22 thickness varies between 10-16 mils or 0.254 mm- 0.4064mm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side wall thickness of Marshall/Lehman/Dye et al/Foote et al to increase from the perimeter to the bottom wall as taught by Foote et al to allow the basin perimeter to be more flexible to better fit the supporting surfaces (Foote et al col 2 ln 30-45).
Marshall/Lehman/Dye et al/Foote et al is silent on the minimum thickness being 0.1 mm to 0.2 mm.
Yamada et al teaches an analogous medical tray/container of analogous material (col 3 ln 25-35) having a shape retaining layer 2 with a minimum thickness of 0.2 mm and a maximum thickness of 0.5 mm (col 3 ln 25-35, col 2 ln 10-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the basin thickness range of Marshall/Lehman/Dye et al/Foote et al to vary within a range of 0.1mm-0.5mm as taught by Yamada et al to be an effective range for retaining tray structure (Yamada et al col 3 ln 20-30) while also being malleable for easy handling (Yamada et al col 7 ln 45-50).
With respect to claim 31, Marshall/Lehman/Dye et al/Foote et al/Yamada et al discloses The drape of claim 30, wherein the maximum thickness ranges from 0.4 mm to 0.7 mm (Yamada col 3 ln 25-35, col 2 ln 10-20 maximum thickness of 0.5mm), and the flexible side sheet has a thickness ranging from 0.025 mm to 0.15 mm (Marshall col 2 ln 55-60, side sheet 14 thickness of 2 mils which is .05 mm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the basin thickness range of Marshall/Lehman/Dye et al/Foote et al/Yamada et al to vary within a range of 0.1mm-0.5mm as taught by Yamada et al to be an effective range for retaining tray structure (Yamada et al col 3 ln 20-30) while also being malleable for easy handling (Yamada et al col 7 ln 45-50).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall/Lehman/Dye et al as applied to claim 18 above, and further in view of McPherson.
With respect to claim 32, Marshall/Lehman/Dye et al disclose The drape of claim 18.
Marshall/Lehman/Dye et al is silent on further comprising an electronically readable tag, wherein: the electronically readable tag is a near field communication tag, and the near field communication tag is sandwiched between at least two sheets of material bonded together to define the at least one flexible window sheet.
McPherson et al teaches an analogous container section 143 within seal 132 and adjacent section 131 extending therefrom (analogous to the window section of Marshall/Conway), the adjacent section comprising an electronically readable tag ([0053], tag 120), wherein: the electronically readable tag is a near field communication tag ( [0053], tag 120 is a RFID tag which is an example of near field communication tag), and the near field communication tag is sandwiched between at least two sheets of material bonded together to define the at least one flexible window sheet (Fig 1, [0061], layers 130a/130b bonded at 131 to define the flexible sheet 130 comprised of the container section and adjacent section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the window of over Marshall/Lehman/Dye et al to have the two layered sealed tag on the window portion as taught by McPherson et al in order to allow for product tracking and management (McPherson et al [0053]) and prevents device reuse (McPherson et al [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786